Title: Memorandum from Thomas Munroe, 30 June 1804
From: Munroe, Thomas
To: Jefferson, Thomas


          Memdm. of Appropriation of 3d March 1803 for repairs or Alterations in the Capitol & other public buildings, and for keeping in repair the High way between the Same
          
            
              
              Unexpended balance on the 1t. Jany 1804 ⅌r Acct. returned to the Treasury
              $.  3,285.11
            
            
              
              Recd. by the Superintendant ⅌r warrant 22d. February 1804 being the balance of said Appropriation
              10,000.    
            
            
              
              
              Ds  13,285.11
            
          
          
            
              Paid sundries from 1. Jany to 9 march 1804
              $ 450.    
              
            
            
              Ditto ⅌r vouchers No. 312 @ 321
              5136.62
              
            
            
              Ditto        —Do—          325 @ 363
              1841.97
              
            
            
              Ditto        —Do—          364 @ 369
                153.27
              7,581.86
            
            
              Balance unexpended on the 28th. march 1804, and on that day transferred & applied to the Account of High Ways between the Capitol & other public buildings
              Ds. 5,703.25
            
            
              Paid on Acct. of High ways from 28 march 1804 to the 31 may 1804
              $ 119.65
              
              
            
            
              Do. from 31 may to 30 June
               161.09
                  280.74
            
            
              In Hand 30th June 1804 applicable to High Ways exclusively
              
              Ds. 5,422.51
            
            
            
              estimated Amt. of stone pavement taken up for use of Capitol, say, 500 perches including the Hauling at $2.50100 ⅌ Perch (to be credited to High Way Acct.).
               1,250.    
            
            
              
              6,672.51
            
            
              Estimated Amount of outstanding claims for the month of June, Instant, including Carters Labourers &c—at most
                500.    
            
            
              
              Ds. 6,172.51
            
            
              
              
            
          
          30 June 1804
          
            Thomas Munroe
          
        